DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9-12, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0336379 A1), hereinafter referred to as D1, in view of Zhang et al. (US 20200336379 A1), hereinafter referred to as D3.
Regarding claim 1, 10, and 17, D1 discloses a topology aware controller association in software-defined networks, which comprises:
one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (Referring to Figures 6-8, SDN controller in system comprising processors and media storage.):
obtain, by a network node of a data-traffic path of a software-defined networking (SDN) mesh network, SDN sub-controller permission from a border controller of the SDN mesh network (Referring to Figures 3-7, network node 122-2 acting as an Ingress Border Router (IBR), routed through network node 122-1 acting as a Transit Router (TR), and passed to end node 124-2 acting as a destination node using network node 122-3 acting as an Egress Border Router (EBR). A border router (equivalent border-controller granting SDN sub-controller permission) is a router on the edge of an SDN domain that is connected to at least one node outside of the SDN domain, the IBR is an SDN border router that receives traffic from outside of the SDN domain, and the EBR is an SDN border router that sends traffic outside of the SDN domain. The TR is an SDN router that transports traffic within the SDN domain and has no interfaces connected outside of the SDN domain. A single border router may function as an IBR, an EBR, or both, depending on traffic flow(s) transported through the LSPs. The end nodes 124 are any network elements configured to transmit, receive, originate, and/or terminate data, or, in alternate embodiments, other networks, e.g., IP networks, MPLS networks, etc.  See paragraphs 0060-0062.)
D1 does not disclose suppress data traffic from a data plane node in the data traffic path of the SDN mesh network and using the SDN sub-controller permission, send from the network node, the flow table to at least one of the neighbor node or a sibling node of the network node.
D3 teaches the system provides controller to node assignments (equivalent to transmitting flow table to at least one of the neighbor/sibling node of the network node, based upon sub-controller permission) based on minimizing traffic (equivalent suppress data traffic from a data plane node in the data traffic path of the SDN mesh network) associated with the plurality of node clusters that are provisioned. The system may attempt to create node clusters having isolated nodes, while assigning the nodes to clusters in an effort to minimize the data and/or control traffic associated with each node cluster. For example, the system may attempt to minimize the total amount of data traffic between each node cluster and one or more networks. The one or more networks may include an external network, such as a backhaul network, internet, etc., or may include the access network itself. In this manner, the system can attempt to minimize traffic between nodes of different clusters within the access network (suppress traffic). The system may attempt to minimize the upstream traffic between nodes of different clusters, and/or the downstream traffic between nodes of different clusters. In this manner, the system attempts to minimize the total amount of traffic including traffic between the nodes and external networks, as well as the traffic between nodes of different clusters in the access network.  D2 teaches a mesh architecture in Figure 1.  See paragraphs 0069, and 0087-0089.  Referring to Figure 3, routing/forwarding table information are exchanged between the network controller 130 and the network nodes 122 via the control path.  See paragraph 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the cluster management of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve network performance by minimizing the effect of controller failure to a single tree as opposed to multiple trees; thereby, improving system reliability.

Regarding claims 2, 11, 15, and 18, and further regarding claim 17, the primary reference further teaches obtain updated flow table for the data-traffic path from the controller of the SDN mesh network; generate sub-flow tables based on the obtained updated flow table/wherein the updated flow table includes multiple conditional data-traffic paths (Referring to Figures 3-6, System configuration, management information, and routing/forwarding table information are exchanged between the network controller 130 and the network nodes 122 via the control path, equivalent to claimed updating flow tables as routes of trees are shared and controlled, with different multiple conditional paths.  See paragraph 0060-0062.)
D1 does not teach sharing the generating sub-flow tables with at least one of the neighbor node or the sibling node.
D3 teaches the system provides controller to node assignments (equivalent to transmitting flow/sub-flow table to at least one of the neighbor/sibling node of the network node, based upon sub-controller permission) based on minimizing traffic (equivalent suppress data traffic from a data plane node in the data traffic path of the SDN mesh network) associated with the plurality of node clusters that are provisioned. The system may attempt to create node clusters having isolated nodes, while assigning the nodes to clusters in an effort to minimize the data and/or control traffic associated with each node cluster. For example, the system may attempt to minimize the total amount of data traffic between each node cluster and one or more networks. The one or more networks may include an external network, such as a backhaul network, internet, etc., or may include the access network itself. In this manner, the system can attempt to minimize traffic between nodes of different clusters within the access network (suppress traffic). The system may attempt to minimize the upstream traffic between nodes of different clusters, and/or the downstream traffic between nodes of different clusters. In this manner, the system attempts to minimize the total amount of traffic including traffic between the nodes and external networks, as well as the traffic between nodes of different clusters in the access network.  D2 teaches a mesh architecture in Figure 1.  See paragraphs 0069, and 0087-0089.  Referring to Figure 3, routing/forwarding table information are exchanged between the network controller 130 and the network nodes 122 via the control path.  See paragraph 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the cluster management of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve network performance by minimizing the effect of controller failure to a single tree as opposed to multiple trees; thereby, improving system reliability.

Regarding claims 3, 12, and 14, D1 does not disclose send the sub-flow tables the at least one of the neighbor node or the sibling node/wherein suppressing of data traffic includes sending a broadcast message to redirect all other data traffic away from the network node.
D1 does not teach sharing the generating sub-flow tables with at least one of the neighbor node or the sibling node.
D3 teaches the system provides controller to node assignments (equivalent to transmitting flow/sub-flow table to at least one of the neighbor/sibling node of the network node, based upon sub-controller permission) based on minimizing traffic (equivalent suppress data traffic from a data plane node in the data traffic path of the SDN mesh network) associated with the plurality of node clusters that are provisioned. The system may attempt to create node clusters having isolated nodes, while assigning the nodes to clusters in an effort to minimize the data and/or control traffic associated with each node cluster. For example, the system may attempt to minimize the total amount of data traffic between each node cluster and one or more networks. The one or more networks may include an external network, such as a backhaul network, internet, etc., or may include the access network itself. In this manner, the system can attempt to minimize traffic between nodes of different clusters within the access network (suppress traffic). The system may attempt to minimize the upstream traffic between nodes of different clusters, and/or the downstream traffic between nodes of different clusters. In this manner, the system attempts to minimize the total amount of traffic including traffic between the nodes and external networks, as well as the traffic between nodes of different clusters in the access network.  D2 teaches a mesh architecture in Figure 1.  See paragraphs 0069, and 0087-0089.  Referring to Figure 3, routing/forwarding table information are exchanged between the network controller 130 and the network nodes 122 via the control path.  See paragraph 0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the cluster management of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to improve network performance by minimizing the effect of controller failure to a single tree as opposed to multiple trees; thereby, improving system reliability.

Regarding claim 7, the primary reference further teaches wherein the network node that obtains the SDN sub- controller permission is an ingress, intermediate, or egress node of the data-traffic path of the SDN mesh network (Referring to Figures 3-7, network node 122-2 acting as an Ingress Border Router (IBR), routed through network node 122-1 acting as a Transit Router (TR), and passed to end node 124-2 acting as a destination node using network node 122-3 acting as an Egress Border Router (EBR). A border router (equivalent border-controller granting SDN sub-controller permission) is a router on the edge of an SDN domain that is connected to at least one node outside of the SDN domain, the IBR is an SDN border router that receives traffic from outside of the SDN domain, and the EBR is an SDN border router that sends traffic outside of the SDN domain. The TR is an SDN router that transports traffic within the SDN domain and has no interfaces connected outside of the SDN domain. A single border router may function as an IBR, an EBR, or both, depending on traffic flow(s) transported through the LSPs. The end nodes 124 are any network elements configured to transmit, receive, originate, and/or terminate data, or, in alternate embodiments, other networks, e.g., IP networks, MPLS networks, etc.  See paragraphs 0060-0062.)

Regarding claim 9, the primary reference further teaches wherein the obtained SDN sub-controller permission expires after a defined time (Referring to Figures 3-6, network operation is not infinite and equivalently expires after a defined time, such as system administrator defined.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3 in further view of Dong (US 20190288939 A1), hereinafter referred to as D2.
Regarding claims 5 and 16, D1 does not disclose wherein the SDN mesh network is a low-power and lossy network.
D2 teaches distributing messages in a low power and lossy network (LLN), comprising forwarding a downstream message including one or more name prefixes hosted at a source node along a nodal route of a routing topology; receiving an upstream message from one or more nodes along one or more nodal routes in the routing topology based on a routing entry towards a parent node as learned from the downstream message; and receiving an interest message, including one or more of a request for content or rank, from the one or more nodes along the one or more nodal routes having an optimal path, the optimal path determined by routing entries stored in the one or more nodes.  See paragraphs 0003, 0028, and 0029.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the LLN compatibility of D2 in the system of D and D31.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply will the well-known standard, thereby improving system compatibility. 

Regarding claims 8 and 20, D1 does not disclose wherein the SDN sub-controller permission is included in a destination advertisement object (DAO) message received from the controller of the SDN mesh network.
D2 teaches  four types of control messages for topology maintenance and information exchange are defined: (1) a DIO is the primary source or routing control information and stored information such as current rank of a node, current RPL Instance, the IPv6 address of the root, etc.; (2) a DAO that enables support of down traffic and is used to propagate destination information upwards along the DODAG; (3) DODAG Information Solicitation (DIS) which enables a node to require DIO messages from a reachable neighbor; and (4) a DAO-ACK that is sent by a DAO recipient in response to a DAO message. It will be appreciated that embodiments of the disclosure, as will be explained below, address the optional fields (e.g., a name prefix) in the format of the DIO and DAO messages to extend the capability of the DIO and DAO messages in order to improve routing over conventional RPL message routing.  See paragraphs 0056-0058.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the LLN compatibility of D2 in the system of D1 and D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply will the well-known standard, thereby improving system compatibility. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3 in further view of Zheng (US 2017/0149614 A1), hereinafter referred to as D4.
Regarding claim 6, D1 does not disclose wherein the SDN mesh network employs IPv6 over Low- Power Wireless Personal Area Network (6LoWPAN) protocol.
D4 teaches a SDN system supporting device access of LoWPAN. Network 100 includes a set of IoT devices 122a-122n, which is a part of an IoT network120. The IoT network 120 is a 6LoWPAN. The 6LoWPAN may be a mesh network, where each node of the mesh network is an IoT device. The 6LoWPAN may include multiple subnets each being an IP routing domain, according to IPv6.  See paragraphs 0031-0033.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the 6LoWPAN protocol of D4 in the system of D1 and D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply will the well-known standard, thereby improving system compatibility.

Allowable Subject Matter
Claim 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sackman (US 20180316601 A1) - configuring, by the network controller, a plurality of nodes in a communications network using software-defined networking (SDN) to form a single logical switch for transmitting the communications traffic from the first communications device to the second communications device in response to receiving the request for transmitting the communications traffic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462